PER CURIAM:
We note that appellant does not challenge his conviction, and it is accordingly affirmed. Appellant’s only challenge on appeal is that his sentence is unreasonable. First, we reject the government’s argument that this court lacks jurisdiction to review the sentence for reasonableness; that argument is foreclosed by our decision in United States v. Martinez, 434 F.3d 1318 (11th Cir.2006). However, we readily conclude, for the reasons discussed at oral argument, that the sentence imposed by the district court is not unreasonable.
Accordingly, the judgment of the district court is
AFFIRMED.